interim Decision #2659

MATTER OF DEJONG

In Exclusion Proceedings
A-22461648
Decided by Board July 14, .1978
(1) Under section 235(b) of the Immigration and Nationality Act, an immigration judge did
not have jurisdiction to consider the admissibility of the "alien crew members" of 111/V
Dosina, an oil tanker which operated as a lightering vessel, off the coast of California,
'who had applied for temporary permission to land as "alien crewmen."
(2) When the immigration inspector found that the alien crew members did not qualify as
"bona fide crewmen," the proper procedure was to refuse them conditional landing
permits. See 8 C.F.R. 2521(g).
In re: JOLLE DeJONG, Master of the Motor Tanker "DOSINA" and other crew members.
EXCLUDABLE: Act of 1952—Section 212(a)(20) [8 U.S.C. 1182(a)(20)]—Immigrants—not
in puab.esalun of immigrant visas
ON BEHALF OF APPLICANTS:
Edward D. Ransom, Esquire
Lillick, McHouse & Charles
Two Embarcadero Center
San Francisco, California 94111

ON BEHALF OF SERVICE:

AlVEOUS CURIAE:

AMICUS CURIAE:
Pak Hoy Wong, Esquire
870 Market Street
San Francisco, California 94102

George Indelicato
Appellate Trial Attorney

Brian H. Simpson
Trial Attorney

Richard H. Markowitz, Esquire
Markowitz & Glanstein
50 Broadway
New York, New York 10004
Eoward Schulman, Esquire
Schulman, Abarbanel, & Schlesinger
350 Fifth Avenue
New York. New York 10001

David L. Hopmann, Esquire
Pillsbury, Madison, & Sutro
No Chevron Shipping Co.
555 Market Street
San Francisco, California 94105

L. G. Smith, Esquire
Smith & Striekfaden

Carl C. Davis, Esquire
Alvord & Alvord

168 Santa Clara Avenue

348 West 17th Street

Oakland, California 94610

New York, New York 10011

EitY: Milhollan, Chairman; Maniatis, Appleman, and Maguire, Board Members. Board
Member Farb abstained from consideration of this ease.

In a decision dated July 11, 1977, an immigration judge found the
applicants inadmissible to the United States under section 212(a)(20) of
552

Interim Decision #ZfibU
the Immigration and Nationality Act, 8 U.S.C. 1182(a)(20), as immigrants who were not in possession of immigrant visas, and ordered them
excluded and deported from the United States. He then certified his
decision to this Board. The decision of the immigration judge will be
reversed, and the proceedings will be terminated.
The applicants are the master and crew of the Motor Tanker
"Dosina," a Dutch flagship. The M/T "Dosina" is an oil tanker which
originally brought a load of 70,000 tons of crude oil to the United States
in December, 1976. After delivering its cargo, it began to work off the
coast of California as a lightering vessel, bringing crude oil from "supertankers," located in international waters off the coast of California,
which were too large to enter any of the California ports. On each trip,
the M/T "Dosina" would return to the "supertanker" with a load of fuel
oil. The M/T "Dosina" would then repeat its round trip until the "supertanker" had been completely unloaded, a task which normally took 14
days.
In January, 1977, approximately 29 days after it first arrived in this
country, the M/T "Dosina" went to Mexico where the ship's master
obtained a new crew visa list. The ship then returned to California and
began to again "lighter supertankers." At the beginning of February,
1977, the M/T "Dosina" returned to Ensenada, Mexico, and obtained

another crew visa list. When the ship attempted to land in the United
States for this third time, the immigration inspector who boarded the
ship to inspect the crew determined that the crew members might not
be "alien crewmen" as described in section 101(a)(15)(D) of the Act, 8
U.S.C. 1101(a)(15)(D), deferred their inspection and ordered them to
appear at an exclusion hearing before an immigration judge to determine if they were inadmissible to the United States under section
212(a)(20) of the Act as immigrants not in possession of valid immigrant
visas.
Following the continuance of the hearing on February 14, 1977, a

reconvened exclusion hearing was held on March 1, 1977. At that hearing, the immigration judge found that he had jurisdiction to consider the
case, even though both the applicants and the Immigration and Natural ization Service trial attorney argued to the immigration judge that he
did not have jurisdiction to consider the admissibility of the crewmen in
exclusion proceedings held pursuant to section 235(b) of the Act, 8
U. S.C. 1225(b). At the hearing, the immigration judge reserved his
decision and allowed both the applicants' counsel and the Service an
opportunity to submit briefs, and allowed the National Maritime Union
to submit an amicus curiae brief as well. On July 11, 1977, the immigration judge rendered his decision finding the applicants inadmissible
un der section 212(a)(20) of the Act and then certified his decision to the
Board.
553

interim

1JeC1611J11 IFLOUV

In addition to briefs submitted by the applicants and by the Service,
we have also received a number of amicus curiae briefs, including an
untimely brief filed by the National Maritime Union of America. We
have accepted all the amicus curiae briefs for consideration.
At oral argument before this Board, held on November 21, 1977,
counsel for the applicants stated that the M/T "Dosina" has continued to
operate as a lightering vessel off the coast of California, and that,
beginning several months prior to the date on which oral argument was
held, the ship had once again begun to return every 29 days to Mexico to
obtain a new crew visa list. The transcript of the hearing below indicates

that the immigration judge told the applicants at the hearing that they
could continue in "status quo" and "to carry on" while the case was
pending (Tr. p- 35).
At oral argument counsel also stated that the members of the crew of
the M/T "Dosina" have continued to be replaced after spending five
months on the ship, as is the normal policy of the shipping line. He also
stated that six of the original crewmen were on board the ship at that
time. There is no indication in the record as to which basis the crewmen
on board the M/T "Dosina" have been allowed to land temporarily in the
United States since the immigration judge rendered his derision_ We,

therefore, do not know if they have been allowed to land temporarily in
the United States as "alien crewmen" within the meaning of the Aet,
thereby making the present ease moot. However, since we do not know
on what basis they have been entering this country, we shall consider
the case still to be pending.
The applicants all applied for permission to land in the United States
as nonimmigrant alien crewmen as defined in section 101(a)(15)(D) of the
Act, which reads:
(D) an alien crewman serving in good faith as such in any capacity required for normal
operation and service on board a vessel (other than a fishing vessel having its home port

or an operating base in the United States) or aircraft, who intends to land temporarily
and solely in pursuit of his calling as a crewman and to depart from the United States
with the vessel or aircraft on which he arrived or some other vessel or aircraft.

The Immigration and Nationality Act of 1952, as amended, devotes a
specific section of the Act to the regulation of "alien crewmen," who are
permitted to land temporarily in the United States pursuant to these
sections. Section 252(a) of the Act, 8 U.S.C. 1282(a), which sets forth
the procedures for admitting such crewmen reads:
No alien crewman shall be permitted to land temporarily in the United States except
as provided in this section, section 212(d)(3), section 212(d)(5), and section 253. If an
immigration officer finds upon examination that an alien crewman is a nonimmigrant
under paragraph (15)(D) of section 101(a) and is otherwise admissible and has agreed to
accept such permit, he may, in his discretion, grant the crewman a conditional permit to
land temporarily pursuant to regulations prescribed by the Attorney General, subject

554

Interim Decision #2659
to revocation in subsequent proceedings as provided in subsection (b), and for a period
of time, in any event, not to exceed—
(1)the period of time (not exceeding twenty-nine days) during which the vessel
or aircraft on which he arrived remains in port, if the immigration officer is satisfied
that the crewman intends to depart on the vessel or aircraft on which he arrived; or
(2)twenty-nine days, if the immigration officer is satisfied that the crewman
Intends to depart, within the period for which he is permitted to land, on a vessel or

aircraft other than the one on which he arrived.

This section clearly sets forth the conditions under which eligible
crewmen are to be granted permission to land temporarily in the United

States. It is these procedures that apply to alien crewmen rather than
the procedures set forth in the Act relating to the adinission of immigrants and other classes of noninunigrants. Only when an alien serving
as a crewman aboard a ship presents either an immigrant visa or
another type of nonimmigrant visa do the general admission procedures
apply. See 8 C.F.R. 252.1(b). See also Matter of Rebelo, 13 I. & N. Dec.
84 (BIA 1968).
Section 235(b) of the Act, pursuant to which the present exclusion
hearing was held, provides in part that:
Every alien (other than an alien crewman), and wreept as otherwise provided in
subsection (c) of this section and in section 273(d), who may not appear to the examining
immigration officer at the port of arrival to be clearly and beyond a doubt entitled to
land shall be detained for further inquiry to be conducted by a special inquiry officer.
(Emphasis supplied.)

It specifically and clearly excludes "alien crewmen," as a class, from its
coverage.
The immigration judge, however, found in his decision of July 11, 1977,
that he had jurisdiction to consider the admissibility of the present
crewman, because this Board's decision in Matter of Rebelo, supra, held
that in order for an "alien crewman" to be treated as such, he must be
acting in "pursuit of his calling." The immigration judge stated that for
an alien crewman to be considered to be in pursuit of his calling he must
be entering "on a foreign vessel engaged in international trade which
comes to the United States with a cargo which it has picked up abroad,
discharges it at one or more ports in this country, loads cargo destined
to be delivered in foreign countries, and then departs from the United
States." (Immigration judge's decision, p. 6.)
As stated by the applicants on appeal, this definition of an "alien
crewman in pursuit of his calling" has no support or authority in either
the Act or in any decision of this Board or of any court. The term "alien
crewman" is defined in section 101(a)(15)(D), and we further stated in
our decision in Matter of Rebelo, supra, that the two elements required
for an alien to be classified as an "alien crewman" under the Act are:
(1) he must be serving aboard a vessel in a capacity required for its normal operation;
and
555

Interim Decision #2659
(2) he must be seeking (and gain) admission to this country because of his occupation in
that role.

The applicants in the present case are all aliens serving aboard a
foreign vessel. They all were listed on the crew visa list each time the
ship's master requested such a list for its crew from the American
consul in Mexico. The ship, on which the applicants were serving, went
to a foreign port each 29 days, as required, to obtain a new crew visa
list. None of the crewmen sought to enter for a longer period than their
ship was in port, or in any other status, or under any other conditions
than those of an "alien crewman." The applicants therefore clearly come
within all the accepted definitions of a "bona fide crewman."
However, even if the immigration inspector had decided that the
applicants, though seeking to enter as crewmen, were not "bona fide"
alien crewmen within the meaning of the Act, the exclusionary procedures set forth in section 235(b) of the Act, which call for an exclusion
hearing before an immigration judge, do not apply by the very words of
the statute. Here, when the immigrant inspector found that the aliens
seeking permission to land temporarily as crewmen did not qualify as
"bona fide crewmen," the proper procedure was to refuse them conditional landing permits, not to place them in exclusion proceedings. See 8
C.F.R. 252.1(g); cf. INS v. Stanisic, 395 U.S. 62 (1969), reh. denied, 395
U. S. 987.
In Matter af Rebelo, supra, cited as support by the immigration judge

in his decision, we found that the respondent did not qualify as an alien
crewman because he had not been admitted because of his employment
as an alien crewman, but rather, as a nonimmigrant visitor for pleasure_
We, therefore, held that he was eligible for adjustment of status,
although he would not have been if he had entered as an alien crewman_
All the applicants in the present case requested temporary permission
to land as alien crewmen. There is no evidence in the record to indicate
that they did not intend to comply with the conditions of the status of
alien crewmen, or that they were seeking admission on any other basis_
We, therefore, do not believe that our holding in Matter of Rebel°
supra, is applicable to this case.
We believe that both under the Act and under the regulations set
forth in the Code of Federal Regulations, an immigration judge does not
have jurisdiction to consider under section 235(b) of the Act the admissibility of an "alien crewman" who has applied for temporary permission
to land. We, therefore, will reverse the decision of the immigration
3 edge and order the proceedings against the applicants under section
235(b) of the Act terminated.
Since we have determined that the applicants were improperly placed
jai exclusion proceedings under section 235(b) of the Act, and that
neither the immigration judge nor this Board has jurisdiction to con556

Interim Decision fZeOV
sider their admissibility, we do not believe that it is necessary for this
Board to discuss any of the other issues raised by the applicants.
ORDER: The decision of the immigration judge is reversed and the
proceedings are terminated.

557

